DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10783374.
Instant claims 
US Patent No.: 10783374
1. A mobile device for identifying a vehicle at an exhibition event and to 

a memory device configured to maintain a first database including target vehicles in the exhibition event and a second database including prize information;
implementing a software application on a mobile device configured to identify vehicles in an auto show event and to obtain information about vehicles and unlock prizes,
and a processor and non-volatile memory comprising a set of computer-readable instructions, wherein the processor is configured to execute the computer readable instructions to:
wherein execution of the software application allows a processor and memory of the mobile device to:
communicate with a camera of the mobile device configured to capture a frame;
implement a first database including target vehicles in the auto show event; implement a second database including prize information; 
activate a camera of the mobile device; identify a vehicle in the view of the camera,
identify an object in the view of the camera, wherein the step of identifying includes recognizing that the object in the view matches or closely matches a target 


track a number of preselected vehicles;

identify the target vehicle to which the object in the view of the camera matches or closely matches as a preselected vehicle;
identify the target vehicle to which the vehicle in the view of the camera matches or closely matches as an unlocked vehicle and track a number of unlocked vehicles;
and present prize information from the second database on the screen of the mobile device according to the identification of preselected vehicles.
and present prize information from the second database on the screen of the mobile device according to the number of unlocked vehicle



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al (Pub No.: 2017/0140452) discloses an NETWORK-BASED SYSTEM FOR SELLING AND SERVICING CARS.

Kurz et al (Pub No.: 2017/0109916) discloses an METHOD AND SYTEM FOR PRESENTING A DIGITAL INFORMATION RELATED TO A REAL OBJECT. 
Katz et al (US Patent No.: 10713564) discloses an architectures, systems and methods for program defined state system.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    December 1, 2021